DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 16-20 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 901 832 A1 in view of GB 827,930.
With respect to claims 1 and 8, EP 2 901 832 A1 discloses a brush belt (Figure 10) for a planting unit (Figure 10) having a seed meter (Figure 10) and 
a base member (unnumbered; Figure 10) having first side (unnumbered; Figure 10) with a traction surface (unnumbered; Figure 10) and a second side (unnumbered; Figure 10) that is opposite the first side (unnumbered; Figure 10), the first side (unnumbered; Figure 10) having a mounting surface (unnumbered; Figure 10) having a longitudinal axis (unnumbered; Figure 10), a first edge (unnumbered; Figure 10), a second edge (see Figure 10), and
a plurality of bristle clusters (unnumbered; Figure 10) coupled to the base member (see Figure 10 and the disclosure in paragraph [0030]).
EP 2 901 832 A1 fails to disclose a plurality of projections extending from the mounting surface between the first edge and the second edge, the first edge and second edge of the mounting surface being parallel to the longitudinal axis (as required in claims 1 and 8); wherein each bristle cluster of the plurality of bristle clusters having a plurality of bristles and being positioned between two projections (as required in claim 1).
Although EP 2 901 832 A1 is silent on the details of mounting the bristle clusters on the bell, the skilled person would investigate in the generic field of brush belts, where the relevant prior art suggests to mount the bristles embraced between two projections, see i.e. GB 827,930 (Fig. 5).
With respect to claims 2-5 and 9-13, see Figures 2-5 of GB 827,930.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of GB 827,930 in the belt of EP 2 901 832 A1 for greater versatility in use and operation and for greater planting accuracy.
Claims 6 and 14 distinguish over the combination in requiring each bristle cluster to have bristles that have a first length and bristles that have a second length, the first length being 25% to 98% of the second length, while claim 15 distinguishes over the combination in requiring the plurality of bristles to include bristles that have a first diameter at the second end and bristles that have a second diameter at the second end, the diameters being 5% to 90% of the first diameter.
However, the selection of a specific length percentage of a second length and the selection of diameter percentage merely represents an obvious choice of engineering design for optimum bristle performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific percentages set forth supra in the combination for the reasoning set forth supra.
Claim 7 distinguishes over the combination in requiring at least one reinforcement member to extend through the base member.
However, the examiner takes OFFICIAL NOTICE that reinforcernent cords in tension-able bells are well known features for the skilled person which implementation is considered within their customary practice in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra in the combination for greater strength.
 Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



June 30, 2022